Citation Nr: 1000905	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  06-17 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for residuals of pneumonia. 

Entitlement to service connection for residuals of a 
collapsed lung.  

Entitlement to service connection for chronic obstructive 
pulmonary disease with asthma, emphysema, and respiratory 
problems.  

Entitlement to service connection for skin cancer, claimed as 
the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  The case has since been transferred to the RO 
in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran requested a Board hearing in his May 2006 VA Form 
9.  On July 23, 2007, the RO sent the Veteran notice of a 
hearing scheduled for September 11, 2007 at the RO in 
Cleveland, Ohio.  Upon receipt of that notification, the 
Veteran submitted a statement, dated July 27, 2007, in which 
he requested that the hearing be held at the RO in 
Huntington, West Virginia.  The Veteran explained that he 
lives ten minutes away from the RO in Huntington and five 
hours away from the RO in Cleveland.  

The RO did not respond to the Veteran's request.  Instead, in 
August 2007, the RO sent an additional reminder of the 
September 2007 hearing scheduled at the Cleveland RO.  A 
notation on the file copy of the August 2007 notice indicates 
that the Veteran did not appear for his September 11, 2007 
hearing.  

The RO responded to the Veteran's request for a hearing in 
Huntington in a September 22, 2007 correspondence.  In that 
letter, the RO stated that the county the Veteran resides in 
is approved for hearings at the Huntington RO.  The RO 
affirmed that the Veteran's records would be transferred to 
Huntington for the purpose of scheduling a hearing.  The 
record does not show that the case was ever transferred to 
Huntington, and a new hearing was never scheduled.  The 
Veteran has not withdrawn his hearing request.    

The Board regrets the additional delay that this remand will 
create.  However, this remand is necessary to ensure that the 
Veteran receives all consideration due to him under the law.  

Accordingly, the case is REMANDED for the following action:

Consistent with controlling procedures, 
arrangements should be made for the 
veteran to have a hearing before a 
Veterans Law Judge at the RO in 
Huntington, West Virginia.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


